Citation Nr: 1618376	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  06-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected right knee osteoarthritis (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A February 2006 rating decision denied service connection for a left knee disability and continued the previously established 10 percent rating for status post right knee meniscectomy.  August and September 2006 rating decisions denied service connection for right knee osteoarthritis, a back disability, and a neck disability, and a psychiatric disability.  An April 2010 rating decision granted service connection and an initial 10 percent rating for right knee osteoarthritis, granted service connection and an initial 20 percent rating for right knee patellofemoral dysfunction, and continued the 10 percent rating for status post right knee meniscectomy.

In March 2007, the Veteran and spouse testified at a hearing before a Decision Review Officer.  A transcript is of record.  The Veteran requested another hearing before a Veterans Law Judge of the Board in October 2007.  However, he and his representative indicated in March 2013 that he did not desire another hearing.  His hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In April 2013, the Board remanded the Veteran's claims for further development.

In June 2015, the Board denied the Veteran's claims for ratings in excess of 10 percent for status post right knee meniscectomy, in excess of 10 percent for right knee osteoarthritis, and in excess of 20 percent for right knee patellofemoral dysfunction; each claim was considered on a schedular basis only.  In addition, the Board remanded the remaining service connection claims for neck, back, psychiatric, and left knee disabilities for further development.

Subsequently, the Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2016 Order, that incorporates a January 2016 joint motion for remand (JMR), the Court partially vacated the June 2015 Board decision but only to the extent that it failed to address whether a claim for a TDIU, as part and parcel of the claim for a rating in excess of excess of 10 percent for right knee osteoarthritis, was raised by the record, and remanded the matter for compliance with the terms of the JMR.  Accordingly, such claim is before the Board for consideration.  Notably, the Veteran specifically abandoned his claims for ratings in excess of 10 percent for right knee status post right knee meniscectomy and in excess of 20 percent for right knee patellofemoral dysfunction as well as the schedular aspect of his claim for a rating in excess of 10 percent for right knee osteoarthritis.

As discussed in further detail in the Remand portion of this decision, the Board finds that the issue of entitlement to a TDIU has been raised by evidence of record suggesting that the Veteran is unemployable due to his service-connected right knee osteoarthritis.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim for right knee osteoarthritis, and as such, it has been listed on the first page of this decision.

The issues of entitlement to service connection for neck and back disabilities and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

Following the most recent recertification of the case to the Board in April 2013, an August 2015 rating decision awarded service connection for (1) unspecified depressive disorder with an evaluation of 30 percent, effective March 15, 2006, and an evaluation of 50 percent, effective August 12, 2015; and for (2) left knee condition with an evaluation of 10 percent, effective September 26, 2005.


CONCLUSIONS OF LAW

1.  The appeal pertaining to the issue of entitlement to service connection for a psychiatric disorder has become moot by virtue of an August 2015 rating decision that granted the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).

2.  The appeal pertaining to the issue of entitlement to service connection for a left knee disability has become moot by virtue of an August 2015 rating decision that granted the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. In essence, a "case or controversy" involving a pending adverse determination to which the appellant has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  In the instant case, following the last recertification of the case to the Board in April 2013, an August 2015 rating decision awarded service connection for (1) unspecified depressive disorder with an evaluation of 30 percent effective March 15, 2006, and an evaluation of 50 percent is assigned from August 12, 2015, and (2) left knee condition with an evaluation of 10 percent, effective September 26, 2005.  As such, the Veteran's claims for a psychiatric disability and a left knee disability have been granted in full, and there is no longer a pending adverse determination for the Board to adjudicate.

Therefore, the appeal regarding the issue of entitlement to service connection for a psychiatric disability and left knee disability have become moot by virtue of the AOJ's August 2015 grant and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In dismissing such claims, the Board acknowledges that the Veteran is still within the one year time period for which he may enter a notice of disagreement as to the assigned initial ratings or effective dates of the awards if he so desires and, as such, expresses no opinion on the outcome of such matters.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a psychiatric disability is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a left knee disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the Board remanded the appeal for further development, including, most pertinently, a VA examination to determine the nature and etiology of the Veteran's neck and back disabilities.  The Board's remand directed the VA examiner to offer an opinion as to whether it is at least as likely as not that each disability (a) was incurred during the Veteran's service, (b) is otherwise related to his service, (c) was caused by his service-connected right knee disabilities, or (d) was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities.  Additionally, the examiner was to specifically address continuity of symptomatology, other medical opinions of record (including the March 2007 testimony of the Veteran's wife, a physician) and the effect, if any, of gait alteration due to the service-connected right knee disabilities.

In August 2015, the Veteran underwent VA examination of his neck and back.  Upon examination and interview of the Veteran, the examiner offered the following opinion:

NONE OF THESE CONDITIONS WERE SECUNDARY TO SERVICE CONNECTED RIGHT KNEE MENISCAL TEAR.  THESE AREAS IN THE CERVICAL AND LUMBAR SPINE ARE DISTANT TO THE SERVICE CONNECTED RIGHT KNEE ZONE AND HAVE DIFFERENT NERVES, ANATOMIC STRUCTURES, DIFFERENT FUNCTION AND MOTION BIOMECHANICS SO AS TO BE RELATED PATHOPHYSIOLOGICALLY AMONG THEM.  ACTUAL CERVICAL CONDITION AND BACK CONDITION ARE RELATED TO AGING PROCESS.  NONE OF THEM HAVE BEEN AGGRAVATED BEYOND NATURAL PROGRESSION DUE TO SERVICE CONNECTED CONDITION DUE TO THE ABOVE MENTIONED REASON (NO ANATOMIC OR BIOMECHANIC CORRELATION.  THERE IS NOT ANY EVIDENCE IN THE MEDICAL LITERATURE STATING CORRELATION BETWEEN ANY KNEES INJURIES ANB CERVICAL OR BACK CONDITIONS).  I AGREE WITH DR.GONZALEZ PREVIOUS EVALUATION AND ASESSMENT REGARDING CERVICAL AND LUMBAR SPINE CONDITIONS.  THER IS NOT ANY LEG DISCREPANCIES SO AS TO ACCOUNT FOR ANY LUMBAR SPINE CONDITIONS AND IN THE SAME WAY TO A CERVICAL SPINE CONDITION.

(Emphasis in original.)

The Board finds the June 2015 VA examiner's opinion to be inadequate.  First, the opinion fails to directly answer whether the Veteran's neck and back disabilities were directly incurred in or otherwise related to service.  Second, the opinion is incomprehensible and somewhat contradictory with respect to the secondary aspect of the Veteran's claims.  For instance, the examiner states that the Veteran's neck and back disabilities are "distant" from the "knee zone" and are structurally different, but the very same sentence states, or appears to state, that such conditions are "related pathophysiologically."  Regardless, the Board cannot rely on the examiner's opinion concerning secondary service connection as the rationale does not meaningfully and coherently explain why the service-connected right knee disabilities have not caused or aggravated his neck and back disabilities.  Moreover, the examiner failed to address the Veteran's allegations of continued symptomatology and the private medical opinions of record, and the examiner did not address the impact of any altered gait, despite the recent finding of another August 2015 VA examiner concerning the Veteran's "abnormal gait" due to deformities in his right knee.  See August 2015 VA examination (opinion report concerning service connection for the Veteran's left knee as due to his service-connected right knee disabilities).  

Accordingly, remand for additional medical opinion is needed to address the issues of direct and secondary service connection for his claimed neck and back disabilities.

As noted in the Introduction, the Veteran appealed the Board's June 2015 denial of his claim for a rating in excess of excess of 10 percent for right knee osteoarthritis because such denial failed to address whether a claim for a TDIU had been raised by the record.  In January 2016, the Court approved the parties' JMR, partially vacated the June 2015 Board decision only to the extent that it did not address whether a claim for a TDIU had been raised by the record.  The JMR specified that remand was needed to allow the Board to address this aspect of the Veteran's increased rating claim.  

Regarding the Veteran's TDIU claim, the Board finds that such claim is raised by the record, which shows that the Veteran had worked for the United States Post Office for about 27 years until he retired in 2007 in part due to his right knee osteoarthritis disability.  A March 2007 letter from the Office of Personnel Management shows that the Veteran was found to be "disabled for [his] position as a Postmaster due to Osteoarthritis in knees, spine, and shoulders."  In a September 2008 statement, the Veteran indicated that he "retired due to conditions associated and generated by [his] service connected disability."  During an April 2010 VA examination, the Veteran indicated that he retired due to medical problems, including his bilateral knee disabilities. 

Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU due to his service-connecter right knee osteoarthritis, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining any outstanding treatment records, and affording him any VA examinations or opinions deemed necessary to decide the claim.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected right knee osteoarthritis disability.

2.  Obtain an opinion as to the etiology of the Veteran's current neck and back disabilities from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The medical professional should provide the following opinions: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck and back disability: 

   a. was incurred during the Veteran's service, 

   b. is otherwise related to his service, 

c. was caused by his service-connected right knee disabilities, or 

d. was aggravated (permanently worsened beyond the natural progression) by his service-connected right knee disabilities. 

If the opinion regarding the back disability is positive in any of these regards, an opinion must be rendered as to whether it is at least as likely as not that the neck disability: 

   a. was caused by the back disability, or 

   b. was aggravated by his back disability. 

A clear and complete rationale must be provided for each opinion rendered.  That should include discussion of pertinent medical principles, with a citation for any literature referenced, and the pertinent medical and non-medical (lay) evidence.  Continuity of symptomatology and any other medical opinions, to include from VA medical professionals, Dr. F.P.S. at the March 2007 hearing, and Dr. J.D., specifically must be considered.  In addition, the effect of gait alteration, if any, should be considered.

The opinion must be based on a review of the entire claims file and contain a complete rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  Conduct any additional development deemed necessary for the adjudication of the Veteran's TDIU claim, to include affording her any VA examinations or opinions deemed necessary to decide the claim.

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


